Citation Nr: 1607634	
Decision Date: 02/26/16    Archive Date: 03/04/16

DOCKET NO.  05-01 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability.

2.  Entitlement to service connection for a left shoulder disability.


REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel




INTRODUCTION

The Veteran served in the Kansas Army National Guard from February 1981 to June 2002 with active duty for training from May to August 1981 and active service from February to June 2002.

This matter comes before the Board of Veterans'' Appeals (Board) on appeal from a September 2003 rating decision of the Department of Veterans Affairs (VA) Medical and Regional Office (RO) Center in Wichita, Kansas, which, in pertinent part, denied entitlement to service connection for a cervical spine and left shoulder disabilities.

This matter was initially before the Board in November 2006, when it issued a decision denying service connection for the claimed disabilities.  The Veteran appealed the decision to the Court of Appeals for Veterans Claims (Court).  The Court granted a joint motion for remand in May 2008 to obtain outstanding VA treatment records.  The Board remanded the matter in September 2008 to obtain the outstanding records.

In May 2009, the Board issued a second decision denying service connection for the claimed disabilities.  The Veteran again appealed the decision to the Court.  In September 201l, the Court issued a memorandum decision, reversing, in part, the Board's May 2009 decision, and remanding for further action.  In March 2012, the Board remanded this matter for development consistent the Court's September 2011 decision.

The issue of entitlement to service connection for a left shoulder disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

The Veteran has current cervical spine arthritis that had its onset in active service.
CONCLUSION OF LAW

The criteria for entitlement to service connection for a cervical spine disability have been met.  38 U.S.C.A. §§ 1110, 1111, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Establishing service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

If a chronic disease enumerated in 38 C.F.R. § 3.309 is diagnosed after separation from service, the nexus requirement of a claim for service connection can be proven by evidence of a continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-99 (1997) (overruled on other grounds Walker, supra).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

An April 2013 VA examiner noted the Veteran has cervical spine arthritis.  Arthritis constitutes a chronic disease under 38 C.F.R. § 3.309.  Therefore, the nexus requirement for service connection can be proven by a continuity of symptomatology since the Court has previously determined the in-service incurrence or aggravation requirement for service connection for the claimed cervical spine disability has been met because the presumption of soundness upon entry to active service has not been rebutted in this case.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

The April 2013, examiner noted an MRI during service in April 2002, had shown changes indicative of a mild nerve root injury at C8-T1.  Although the examiner appears to have assumed that this disability pre-existed service, and provided a negative nexus opinion; she provided no rationale for finding the disability to be pre-existing; and noted evidence suggesting the absence of neck disability prior to active service.  She also seems to have minimized the evidence of continuity of symptoms and treatment following service.

The Veteran has continuously sought treatment for neck pain, tingling, and numbness since his separation from service in June 2002.  Treatment records show a detailed history of cervical spine degenerative changes to include arthritis and degenerative disc disease.  Therefore, a continuity of symptomatology links the condition noted in service to the current disability, and service connection for a cervical spine disability is warranted.


ORDER

Entitlement to service connection for a cervical spine disability is granted.


REMAND

VA has a duty to ensure that any medical examination or opinion it provides is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (overruled on other grounds, Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013)).  A medical opinion is adequate where it is based upon consideration of the full medical history and describes a disability in sufficient detail so that the Board's evaluation will be fully informed.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  There must be a reasoned medical explanation connecting the expert's observations and conclusions.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) ("It is the factually accurate, fully articulated, sound reasoning for the conclusion . . . that contributes probative value to a medical opinion.").  The Board is required to reject an insufficiently detailed medical report.  Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); 38 C.F.R. § 4.2 (2015).

Here, the August 2013 examination report obtained pursuant to the Board's March 2012 remand is inadequate to make an informed decision on the Veteran's claim of entitlement to service connection for a left shoulder disability.  Stegall v. West, 11 Vet. App. 268 (1998).  It is unclear whether the examiner considered an accurate history of the claimed disability.  See Stefl, 21 Vet. App. at 123.  Left shoulder degenerative joint disease and nerve impingement syndrome were noted in the Veteran's service treatment records, but these conditions were not noted or discussed in the August 2013 examination report.  The Board acknowledges the examiner determined the Veteran does not have a current left shoulder disability, but there must be some discussion of the prior diagnoses as they were provided just before the Veteran filed his service connection claim.  See Romanowsky v. Shinseki, 26 Vet. App. 289, 293-94 (2013).

It also appears the August 2013 examiner misunderstood the nature of the examination request.  In her rationale, she correctly recited the Board's instructions as included on the examination request form; however, she subsequently wrote:

In reading the Remand, there are two areas that the Judge who remanded this claim for further evaluation and opinion requested, 1) VA must prove lack of aggravation, and 2) VA must develop evidence to affirmatively prove that there was no aggravation.

The Board's March 2012 remand did not request evaluation or opinion regarding these issues.  These issues were decided by the Court in its September 2011 decision.  Further development regarding these issues only serves to obscure the unresolved issue regarding the Veteran's claim.

Additionally, the August 2013 examiner referenced X-rays from August 2012 in her report.  These have not been associated with the Veteran's claims file.  It appears the X-rays were taken in conjunction with a previously scheduled examination that was cancelled after it was erroneously determined that the Veteran failed to report for the examination.  The x-rays and any other outstanding VA treatment records must be associated with the Veteran's claims file prior to further appellate consideration.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records pertaining to a left shoulder disability, to include those related to X-rays conducted in August 2012.

2.  Schedule a new examination with a new examiner, preferably an orthopedist, regarding the Veteran's claim of entitlement to service connection for a left shoulder disability.

The selected examiner must address whether the Veteran has a current left shoulder disability that is at least as likely as not the result of the left shoulder condition noted in service that led to the Veteran's separation from service in June 2002.  

Consideration should not be given to whether the left shoulder condition noted in service pre-existed service, as the Court of Appeals of Veterans Claims has determined the presumption of soundness on entry to service applies with respect to the left shoulder.

The examiner is advised the Veteran was separated from service in June 2002 due to a finding of left shoulder degenerative joint disease and nerve impingement syndrome.  If these previously diagnosed conditions are not found currently, the examiner is asked to provide an opinion as to whether the prior diagnoses were in error or whether the conditions have now resolved.

New X-rays of the Veteran's left shoulder should be taken if warranted and feasible.  The examiner must specifically indicate whether they support a finding of left shoulder arthritis.

The examiner must provide reasons for the opinion.  If the examiner cannot provide the needed opinion without resorting to speculation, he or she should indicate whether the inability is due to the limits of the examiner's knowledge; the limits of medical knowledge in general; or whether there is specific evidence, which if obtained, would permit the opinion to be provided.

3.  If the benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


